Citation Nr: 0638610	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy.

2. Entitlement to service connection for a gynecological 
condition, to include pelvic inflammatory disease, status 
post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which reopened the veteran's service-
connection claim for a gynecological condition, to include 
pelvic inflammatory disease, status post hysterectomy, and 
confirmed its previous denial.  

In her April 2004 substantive appeal, the appellant requested 
a hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  In June 2004, the appellant elected the 
alternative of having a local hearing with a Decision Review 
Officer at the RO (DRO hearing).  Her request for a Travel 
Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2006).  In March 2006, the appellant withdrew her request 
for a DRO hearing.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for a 
gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1999 decision, the RO denied service connection 
for a gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy; the veteran did not file a 
timely notice of disagreement (NOD).

2.  Evidence added to the record since the May 1999 RO 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim a 
gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy.


CONCLUSION OF LAW

1.  The May 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 
1999 RO decision and reopening the appellant's claim for 
service connection for a gynecological condition, to include 
pelvic inflammatory disease, status post hysterectomy, is 
warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service-
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening her service connection claim for a 
gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy.  In light of the above, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


New and Material Claim

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for a 
gynecological condition, to include pelvic inflammatory 
disease, status post hysterectomy.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

In May 1999, the RO denied the veteran's claim for service 
connection for a gynecological disorder, having found that it 
was not incurred in or aggravated by service.  Since the 
veteran did not file a timely NOD, the RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
In a November 2002 rating decision, the RO determined that no 
new and material evidence had been presented to reopen the 
claim. The veteran perfected an appeal to the Board in 
November 2004.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The 
evidence that is considered is the evidence received since 
the last final disallowance. Evans v. Brown, 9 Vet. App. 273 
(1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record.  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the May 1999 RO decision.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).
 
The evidence relating to the veteran's service connection 
claim for a gynecological condition, to include pelvic 
inflammatory disease, status post hysterectomy, received 
since the May 1999 rating decision includes VA treatment 
records from August 2001 to June 2002 and an August 2001 lay 
statement from the veteran.  

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matters 
under consideration.  The treatment records include a 
statement from a VA nurse practitioner who stated that within 
weeks of the veteran's discharge, she was found to have a 
molar pregnancy, complications from which necessitated a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy.  She went on to state that molar pregnancies 
can lead to serious, systemic carcinomatous conditions and 
that the necessity of a total hysterectomy could possibly 
have been avoided with earlier detection of the molar 
pregnancy.  This evidence relates to unestablished facts 
necessary to substantiate the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  Accordingly, 
the appellant's service-connection claim for a gynecological 
disorder is reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a gynecological condition, to include 
pelvic inflammatory disease, status post hysterectomy has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The veteran asserts she had 
pelvic inflammatory disease, two miscarragies and the removal 
of an ovary prior to service.  The veteran should be advised 
of what is needed to establish service connection for a 
preexisting disorder.  VAOPGCPREC 3-2003.  Specifically, the 
veteran should be informed of the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which states that 
the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  

The duty to assist includes obtaining medical records and 
providing a VA medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  It appears that the record does not contain the 
veteran's entrance examination and medical history reports 
from her period of active duty.  The RO has made previous 
attempts to obtain the veteran's service medical records.  
However, in the interest of fulfilling VA's duty to assist, 
VA should make another attempt to obtain these records, to 
include requesting these records under the veteran's maiden 
name.  In addition, VA should attempt obtain the missing 
records from her gynecological treatment prior to service.

The veteran was released from the military when she was three 
months pregnant.  She contends that her hysterectomy was due 
to this pregnancy, which was a molar pregnancy.  A VA nurse 
practitioner opined that complications from her molar 
pregnancy in 1981 necessitated the veteran's total abdominal 
hysterectomy and bilateral salpingo-oophorectomy, which was 
performed in June 1987.  After receipt of the requested 
medical records, VA should arrange for the veteran's file to 
be reviewed by an appropriate specialist to give an opinion 
as to the etiology of the gynecological disorder(s) resulting 
in her hysterectomy, and any currently manifested residuals 
of her hysterectomy.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice that explains the information or 
evidence needed to establish service 
connection for a preexisting condition.  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The VA should request from the 
National Personnel Records Center (NPRC), 
the service department and any other 
source referred by NPRC, for the 
veteran's complete service medical 
records, including the veteran's entrance 
examination and medical history reports 
for her period of active duty.  VA should 
request these records under the veteran's 
maiden name, as well as her married name.  
If records are unavailable, please have 
the provider so indicate.  

3.  VA should ask the veteran to identify 
all health care providers that have 
treated her for her gynecological 
disorders.  VA should attempt to obtain 
records from each health care provider 
she identifies that might have available 
records.  In particular, VA should 
attempt to obtain any treatment records 
from her pre-service gynecological 
treatment.  If records are unavailable, 
please have the provider so indicate.  

4.  After completion of 1, 2 and 3 above, 
VA should send the claims file to an 
appropriate specialist to be reviewed in 
order to provide an etiological opinion.  
The specialist should furnish an opinion 
with supporting rationale, as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's gynecological disorders which 
lead to her hysterectomy began during 
active service or were etiologically 
related to the veteran's period of active 
duty, (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
gynecological disorders pre-existed 
active duty (with an explanation) and, if 
so, were aggravated (worsened) by active 
duty, (3) if aggravation is found, 
whether the aggravation constitutes an 
increase beyond the natural progression 
of the disease, and (4) whether the 
veteran has any currently manifested 
residuals of her hysterectomy.  

If the etiology of the diagnosed 
disorders are attributed to multiple 
factors/events, the specialist should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.
 
5.  After completion of 1 through 4 
above, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


